Terral, J.,
delivered the opinion of the court.
William Rodgers, residing at Egremont, bought there in March, 1898, an excursion ticket to attend Mardi Qras at Vicksburg and return. At. midnight of the second day he applied to Conductor Howard, of No. 6 (a'fast train, not scheduled to stop at Egremont), for return passage, and said conductor refused to take -him, because his train was not scheduled to stop at Egremont. Rodgers returned home the- next day upon his round-trip ticket, and sued -the defendant company, and, -by a peremptory instruction, recovered $250, from which judgment the company appeals.
As a predicate for his recovery, he alleged and proved by himself and others, that Joseph, the Egremont station agent, told him the ticket would be good on any passenger train, and that when Conductor Howard-told him that he could not take him on his train, he offered him -twenty-five cents extra to carry him to Egremont, and, Howard declining that offer, he and others offered Howard fifty cents to take them to Egremont, and that Howard declining that offer for the reason first given, Rodgers told him that his wife was sick, and Howard replied: “D — n your wife! I cannot take you.” Now, Joseph testified that he told Rodgers his ticket would be good to return on any regular train (meaning a train that stopped at Egremont), but did not tell him that he could return on No. 6, which did not *205stop there. The record discloses that Rodgers’ ticket was not good on Howard’s train, and it must be evident that Howard was justified in refusing him a passage on his train. His refusal to take him was no ground for the imposition of exemplary damages. The company should have had a peremptory instruction in its favor. Vicksburg, etc., Co. v. Marlett, 78 Miss., 872, s.c., 29 So., 62.

Reversed and remanded.